DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment received on 02/08/2021 has been entered and made of record.
Claims 1-16 are now pending.
Previous objection to the title and the interpretation of claim 1 under 35 U.S.C. 112(f) is withdrawn in view of applicant's amendments/remarks.

Response to Arguments/Remarks
Applicant's arguments filed on 02/08/2021 with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection herein below, necessitated by the amendment.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/08/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information referred to therein has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4-6 and 10-16 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated  by Kawano (US 2016/0171332). 

Regarding claim 1, Kawano discloses an image processing apparatus comprising:
a hardware processor; and a memory for storing instructions to be executed by the hardware processor (Figs. 1&9), wherein, when the instructions stored in the memory are executed by the hardware processor, the image processing apparatus functions as: 
a detection unit configured to detect a first region in which a foreground object is present with respect to a plurality of captured images (Fig. 1, units 101-103, and pg. [0022]-[0024]); 
a holding unit configured to hold a first background image (pg. [0039], the initial image is stored as a background image); 
Fig. 1, unit 104, pg. [0038]-[0039], generating an updated background image); and 
an output unit configured to select one of the first background image and the second background image based on a degree of perfection of the second background image (pg. [0038]-[0039], the updated background image is only generated/selected when relevant blocks have a stable background time exceeding a time threshold value. The stable background time criteria is therefore a measure of degree of perfection based on which the selection is made between using the initial background image and generating/using an updated background image), and configured to output, based on the selected background image and the first region, an image in which the foreground object is obscured (Fig. 1, units 106&107, pg. [0055], generate a protected image wherein a specific region is blurred).

Regarding claim 4, Kawano discloses the image processing apparatus according to claim 1, wherein the detection unit is configured to detect an object having a predetermined attribute as the foreground object (pg. [0023]-[0024] human body detection).

Regarding claim 5, Kawano discloses the image processing apparatus according to claim 1, wherein the detection unit is configured to detect a foreground object included in the plurality of captured images based on the first background image (pg. [0022],  detect a moving object by background subtraction method. Also see pg.  pg. [0038]-[0039], the initial background image is used before stable background times of relevant blocks exceed a time threshold value).

Regarding claim 6, Kawano discloses the image processing apparatus according to claim 1, wherein the first region is defined as a rectangular region which includes the foreground object (pg. [0023]-[0024], Fig. 3B, the human body 304).

	Regarding claim 10, Kawano discloses the image processing apparatus according to claim 1, wherein the generation unit is configured to update the generated second background image with use of a newly captured image (Fig. 1, unit 104 and pg. [0038]-[0039]).

Regarding claim 11, Kawano discloses the image processing apparatus according to claim 1, further comprising an acquisition unit configured to acquire the plurality of captured images (Fig. 1, the image acquisition unit 101).

Claims 12 and 13 have been analyzed and are rejected for the same reasons as outlined above in the rejection of claim 1.

Regarding claim 14, Kawano discloses the image processing apparatus according to claim 1, wherein the degree of perfection of the second background image used by the output unit to select one of the first background image and the second pg. [0038]-[0039]. The stable background time criteria corresponds to a degree of generation based on which the selection is made between using the initial background image and generating/using an updated background image).

Regarding claim 15, Kawano discloses an image processing apparatus comprising: 
a hardware processor; and a memory for storing instructions to be executed by the hardware processor (Figs. 1&9), wherein, when the instructions stored in the memory are executed by the hardware processor, the image processing apparatus functions as: 
a detection unit configured to detect a first region in which a foreground object is present with respect to a plurality of captured images (Fig. 1, blocks 101-103, and pg. [0022]-[0024]); 
a holding unit configured to hold a first background image (pg. [0039], the initial image is stored as a background image); 
a generation unit configured to generate a second background image based on portions of each of the plurality of captured images which are not detected as a first region (Fig. 1, unit 104, pg. [0038]-[0039], generating an updated background image); and 
an output unit configured to output, based on the first background image and the first region, an image in which the foreground object is obscured in case that the second background image does not satisfy a predetermined condition when a predetermined Fig. 1, units 106&107, pg. [0055], generate a protected image wherein a specific region is blurred. pg. [0038]-[0039], the initial background image is used before stable background times of relevant blocks exceed a time threshold value).

Regarding claim 16, Kawano discloses the image processing apparatus according to claim 15, wherein the output unit configured to output, based on the second background image and the first region, an image in which the foreground object is obscured in case that the second background image satisfies the predetermined condition when a predetermined time has passed since the generation means starts to generate the second background image (Fig. 1, units 106&107, pg. [0055], generate a protected image wherein a specific region is blurred. pg. [0038]-[0039], background image is only used after stable background times of relevant blocks exceed a time threshold value).

Allowable Subject Matter
Claims 2-3 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a). 
Examiner’s note
Applicant is encouraged to schedule a telephone interview with the Examiner to discuss any issues related to the claimed invention and the references cited in the current/previous Office Action(s). The Examiner can be reaches at (571)270-5363 (email: Li.Liu2@USPTO.GOV).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-5363.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571)272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LI LIU/Primary Examiner, Art Unit 2666